Exhibit 10.32

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT, dated as of March 21, 2006 (this “Fourth Amendment”), is
by and among ICG, LLC, a Delaware limited liability company (“Borrower”) and the
Lenders (as defined below) party hereto, and is with respect to the Amended and
Restated Credit Agreement, dated as of November 5, 2004 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, ICG, Inc., the Guarantors party thereto, the
lenders party thereto (the “Lenders”), UBS Securities LLC, as Arranger,
Bookmanager and Syndication Agent, General Electric Capital Corporation, as
Documentation Agent, UBS AG, Stamford Branch, as Administrative Agent, Issuing
Bank and Collateral Agent, and UBS Loan Finance LLC, as Swingline Lender.
Capitalized terms used but not defined in this Fourth Amendment have the
meanings given to such terms in the Credit Agreement.

RECITALS

WHEREAS, Borrower (i) wishes to make certain amendments to the Credit Agreement,
as more particularly described in Article I of this Fourth Amendment and
(ii) requests waivers of certain requirements of the Credit Agreement, as more
particularly described in Article II of this Fourth Amendment; and

WHEREAS, the Required Lenders party hereto are willing to agree to such
amendments and waivers on the terms and subject to the conditions contained
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

ARTICLE I.

AMENDMENTS TO CREDIT AGREEMENT

 

  Section 1.01 Amendments Related to Additional Revolving Commitments.

(a) The following terms are added to Section 1.01 of the Credit Agreement in
their proper alphabetical order:

“Fourth Amendment” shall mean the Fourth Amendment to this Agreement, dated as
of March 21, 2006.

“Fourth Amendment Effective Date” shall mean the date on which of each of the
conditions set forth in Article III of the Fourth Amendment has been either
satisfied or waived.

“Upsized Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Revolving Loan hereunder on the



--------------------------------------------------------------------------------

Fourth Amendment Effective Date in the amount set forth on Schedule I to the
Lender Addendum executed and delivered by such Lender on the Fourth Amendment
Effective Date.

(b) The following defined terms in Section 1.01 of the Credit Agreement are
amended as follows:

(i) The definition of “Lender Addendum” is deleted in its entirety and replaced
with the following:

““Lender Addendum” shall mean with respect to any Lender on the Restatement
Date, the Merger Amendments Effective Date or the Fourth Amendment Effective
Date, as applicable, a lender addendum substantially in the form of Exhibit H,
to be executed and delivered by such Lender on the Restatement Date, the Merger
Amendments Effective Date or the Fourth Amendment Effective Date, as applicable,
as provided in Section 11.14.”

(ii) The last full sentence in the definition of “Revolving Commitment” is
deleted in its entirety and replaced with the following:

“The aggregate amount of the Lenders’ Revolving Commitments (including, for the
avoidance of doubt, the Upsized Revolving Commitments) is $210.0 million.”

(c) Section 2.01(b) of the Credit Agreement is deleted in its entirety and
replaced with the following:

“(b)(i) each Revolving Lender agrees, severally and not jointly, to make
Revolving Loans to Borrower, at any time and from time to time on and after the
Closing Date until the earlier of the Revolving Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment and (ii) each Revolving Lender having an Upsized Revolving Commitment
as of the Fourth Amendment Effective Date agrees, severally and not jointly, to
make Revolving Loans to Borrower, at any time and from time to time on and after
the Fourth Amendment Effective Date until the earlier of the Revolving Maturity
Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Upsized Revolving Commitment.”

 

2



--------------------------------------------------------------------------------

(d) Section 2.07(a) of the Credit Agreement is amended by replacing the second
sentence thereof with the following:

“The Revolving Commitments, the Upsized Revolving Commitments, the Swingline
Commitment and the LC Commitment shall automatically terminate on the Revolving
Maturity Date.”

(e) Section 11.02(e) of the Credit Agreement is deleted in its entirety and
replaced with the following:

“(e) [Intentionally left blank.]”

(f) Section 11.14 of the Credit Agreement is amended by deleting the words “or
on the Merger Amendments Effective Date” therein and inserting the following
immediately after the words “on the date hereof” in the second line thereof:

“, the Merger Amendments Effective Date or the Fourth Amendment Effective Date”

Section 1.02 Amendments Related to the Budget Requirement. Section 5.01(h) of
the Credit Agreement is amended by adding the words “or March 20, 2006 in the
case of the fiscal year ending December 31, 2006” immediately after the words
“December 31, 2005” and before the “)” in the second line thereof.

ARTICLE II.

CONSENT AND WAIVER

Section 2.01 Waiver. Borrower requests the waiver of, and the Required Lenders
hereby agree to waive any Default or Event of Default existing prior to
March 21, 2006, arising out of or resulting from:

(i) Borrower’s failure to comply with Section 5.14(a) of the Credit Agreement
with respect to the change in name of each of Anker Energy Corporation, Anker
West Virginia Mining Company, Inc. and Anker Virginia Mining Company, Inc.; and

(ii) Borrower’s failure to deliver a notice of such Default in accordance with
Section 5.02(a) of the Credit Agreement.

Section 2.02 Agreement. Borrower agrees to, on or prior to March 21, 2006:

(i) deliver to the Collateral Agent and the Administrative Agent an Officer’s
Certificate regarding a change in name with respect to each of Anker Energy
Corporation, Anker West Virginia Mining Company, Inc. and Anker Virginia Mining
Company, Inc. that describes such change and provides such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request;

(ii) take all action necessary or otherwise reasonably required by the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral; and

 

3



--------------------------------------------------------------------------------

(iii) cause each applicable Loan Party to provide the Collateral Agent with
certified Organizational Documents reflecting any of the changes described in
the Officer’s Certificate delivered pursuant to clause (i) of this Section 2.02.

ARTICLE III.

CONDITIONS TO EFFECTIVENESS

Section 3.01 Conditions to Consent and Certain Amendments. The effectiveness of
(i) the amendments contained in Article I of this Fourth Amendment and (ii) the
waivers contained in Article II of this Fourth Amendment are conditioned upon
satisfaction of the following conditions precedent (the date on which all such
conditions precedent have been satisfied being referred to herein as the “Fourth
Amendment Effective Date”).

(a) Fees. The Arranger and the Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Fourth Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including the reasonable legal fees and
expenses of Latham & Watkins LLP, special counsel to the Agents, and the
reasonable fees and expenses of any local counsel, appraisers, consultants and
other advisors) required to be reimbursed or paid by Borrower hereunder or under
any other Loan Document.

(b) Loan Documents. All legal matters incident to this Fourth Amendment and the
transactions contemplated hereby and the other Loan Documents shall be
satisfactory to the Lenders and to the Administrative Agent and there shall have
been delivered to the Administrative Agent an executed counterpart of each of
the Loan Documents required to be executed and delivered on the Fourth Amendment
Effective Date, including but not limited to, (i) this Fourth Amendment and
(ii) the consent of the Guarantors attached hereto as Exhibit A executed by each
of the Guarantors (including the persons becoming Guarantors on the date
hereof).

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Fourth Amendment Effective Date and signed by the vice
president and the chief financial officer of Borrower or such other person
reasonably acceptable to the Administrative Agent, confirming compliance with
the conditions precedent set forth in this Section 3.01 hereof and
Sections 4.02(b), (c) and (d) of the Credit Agreement.

(d) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
favorable written opinion of (i) Jones Day, special counsel for the Loan
Parties, and (ii) each local counsel relating to the Mortgaged Property as of
the Fourth Amendment Effective Date, in each case (1) reasonably satisfactory in
form and substance to the Administrative Agent, (2) dated the Fourth Amendment
Effective Date, (3) addressed to the Agents, the Issuing Bank and the Lenders
and (4) covering such other matters relating to the transactions contemplated by
this Fourth Amendment as the Administrative Agent shall reasonably request.

 

4



--------------------------------------------------------------------------------

(e) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form of Exhibit N to the Credit
Agreement, dated the Fourth Amendment Effective Date and signed by the chief
financial officer of Borrower or such other person reasonably acceptable to the
Administrative Agent.

(f) Personal Property Requirements. The Collateral Agent shall have received:

(i) UCC financing statements (or amendments thereof) in appropriate form for
filing under the UCC, filings with the United States Patent and Trademark Office
and United States Copyright Office (or amendments thereof) and such other
documents under applicable Requirements of Law in each jurisdiction as may be
necessary or appropriate or, in the opinion of the Collateral Agent, desirable
to perfect the Liens created, or purported to be created, by the Security
Documents and, with respect to all UCC financing statements required to be filed
pursuant to the Loan Documents, evidence satisfactory to the Administrative
Agent that Borrower has retained, at its sole cost and expense, a service
provider acceptable to the Administrative Agent for the tracking of all such
financing statements and notification to the Administrative Agent of, among
other things, the upcoming lapse or expiration thereof;

(g) Real Property Requirements. The Collateral Agent shall have received:

(i) evidence that with respect to each Mortgaged Property of each Loan Party,
each Company shall have made all modifications, registrations and filings, to
the extent required by, and in accordance with, all Requirements of Law (the
“Mortgage Modifications”) in order to maintain a perfected security interest in
such Mortgaged Property; and

(ii) local counsel opinions regarding the enforceability of the Mortgage
Modifications, in each case (A) dated the Fourth Amendment Effective Date,
(B) addressed to the Agents, the Issuing Bank and the Lenders and (C) otherwise
in form and substance reasonably acceptable to the Administrative Agent.

(j) Representations and Warranties; No Default. (i) Each of the representations
and warranties contained in Article III of the Credit Agreement shall be true
and correct in all material respects as of the Fourth Amendment Effective Date,
except that any representation and warranty that is qualified as to
“Materiality” or “Material Adverse Effect” shall be true and correct in all
respects as of the Fourth Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date and
(ii) except with respect to any Default expressly intended to be cured by the
waivers and amendments contained in this Fourth Amendment, both before and after
giving effect to the increase in the Revolving Commitments on the Fourth
Amendment Effective Date, no event shall have occurred and be continuing that
constitutes a Default or an Event of Default.

(k) Consummation of the Transactions. Simultaneously with the execution of this
Fourth Amendment, Borrower shall receive commitments for revolving credit
facilities

 

5



--------------------------------------------------------------------------------

under the Credit Agreement of not less than $100.0 million, as provided for by
this Fourth Amendment, and each Lender providing any such commitment shall
execute a Lender Addendum dated as of the Fourth Amendment Effective Date.

ARTICLE IV.

MISCELLANEOUS

 

  Section 4.01 Execution of this Fourth Amendment; Authorization.

This Fourth Amendment is executed and shall be construed as an amendment to the
Credit Agreement and forms a part of the Credit Agreement to the extent
applicable thereto.

 

  Section 4.02 Representations and Warranties.

Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof:

(a) Authority; Enforceability. (i) All consents, approvals and authorizations
necessary for Borrower’s execution, delivery and performance of this Fourth
Amendment have been obtained or made and (ii) this Fourth Amendment has been
duly executed and delivered by Borrower and constitutes a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law

(b) No Conflict. Neither the execution and delivery of this Fourth Amendment,
nor the receipt of commitments contemplated in Section 3.01(k) hereof, or any
other agreement or instrument contemplated hereby nor the performance of, and
compliance with the terms and provisions of, this Fourth Amendment or any such
other agreement or instrument by any Loan Party will, at the time of such
performance, (i) violate or conflict with any provision of such Loan Party’s
articles or certificate of incorporation or bylaws or other organizational or
governing documents of such Loan Party, (ii) violate, contravene or materially
conflict with any Requirements of Law or any other law, regulation, order, writ,
judgment, injunction, decree or permit applicable to such Loan Party, except for
any violation, contravention or conflict which would not reasonably be expected
to have a Material Adverse Effect, (iii) (A) violate, contravene or conflict
with the contractual provisions of, or cause an event of default under, any Loan
Document or (B) violate, contravene or conflict with the contractual provisions
of, or cause an event of default under any other loan agreement, indenture,
mortgage, deed of trust, contract or other agreement or instrument to which such
Loan Party is a party or by which such Loan Party may be bound, except for any
violation, contravention, conflict or default that would not reasonably be
expected to have a Material Adverse Effect, or (iv) result in or require the
creation of any Lien (other than those contemplated in or created in connection
with the Loan Documents) upon or with respect to such Loan Party’s properties.
No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other person is required in
connection with the performance of and compliance with the terms and provisions
of this Fourth Amendment or any other agreement or instrument contemplated
hereby.

 

6



--------------------------------------------------------------------------------

(c) Representations and Warranties in Credit Agreement. Each of the
representations and warranties contained in Article III of the Credit Agreement
is true and correct in all material respects, except that any representation and
warranty that is qualified as to “Materiality” or “Material Adverse Effect”
shall be true and correct in all respects as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date.

(d) No Default. Except with respect to any Default expressly intended to be
cured by the waivers and amendments contained in this Fourth Amendment, both
before and after giving effect to this Fourth Amendment, no event has occurred
and is continuing that constitutes a Default or an Event of Default.

 

  Section 4.03 No Waiver.

Except as specifically modified pursuant to the terms of this Fourth Amendment,
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. Nothing herein shall limit in any way the
rights and remedies of the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents. The execution and delivery by the
Lenders of this Fourth Amendment shall not constitute a waiver, forbearance or
other indulgence with respect to any Default or Event of Default (other than any
Default expressly intended to be cured by the waivers and amendments contained
in this Fourth Amendment) now existing or hereafter arising.

 

  Section 4.04 Counterparts; Integration; Effectiveness.

This Fourth Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Fourth Amendment and any agreements referred to herein constitute the entire
contract among the parties hereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Fourth Amendment shall become
effective when it shall have been executed by each of Borrower and each of the
Required Lenders, and thereafter shall be binding upon and inure to the benefit
of the parties to the Credit Agreement and, subject to and in accordance with
Section 11.04 of the Credit Agreement, their respective successors and assigns;
provided that the effectiveness of the consent, waiver and amendments contained
herein is conditioned upon the satisfaction of the applicable conditions set
forth in Article III of this Fourth Amendment. Delivery of an executed
counterpart of a signature page of this Fourth Amendment by telecopy shall be as
effective as delivery of a manually executed counterpart of this Fourth
Amendment.

 

  Section 4.05 Severability.

Any provision of this Fourth Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality or enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

7



--------------------------------------------------------------------------------

  Section 4.06 GOVERNING LAW.

THIS FOURTH AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

  Section 4.07 Headings.

Article and Section headings used herein are for convenience of reference only,
are not part of this Fourth Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Fourth Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

ICG, LLC,

as Borrower By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

 

 

UBS AG, Stamford Branch

as Lender

By:   /s/    Irja R. Otsa Name:   Irja R. Otsa Title:   Associate Director  
Banking Products Services, US

 

By:   /s/    Pamela Oh Name:   Pamela Oh Title:   Associate Director   Banking
Products Services, US

[SIGNATURE PAGE TO FOURTH AMENDMENT]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT OF GUARANTORS

Each of the undersigned is a Guarantor of the Obligations of Borrower under the
Credit Agreement and hereby (a) consents to the foregoing Fourth Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Fourth Amendment, the obligations of each of the undersigned
Guarantors are not impaired or affected and all guaranties given to the holders
of Obligations and all Liens granted as security for the Obligations continue in
full force and effect, and (c) confirms and ratifies its obligations under the
Credit Agreement and each other Loan Document executed by it. Capitalized terms
used herein without definition shall have the meanings given to such terms in
the Fourth Amendment to which this Consent is attached or in the Credit
Agreement referred to therein, as applicable.

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of March 21, 2006.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

INTERNATIONAL COAL GROUP, INC.

By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

  ICG, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President, Secretary and Treasurer
COALQUEST DEVELOPMENT LLC By:  

/s/ Oren Eugene Kitts

Name:   Oren Eugene Kitts Title:   Manager ANKER COAL GROUP, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President and Treasurer ICG NATURAL
RESOURCES, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Assistant Secretary

and Treasurer

ICG ADDCAR SYSTEMS, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Assistant Secretary

and Treasurer



--------------------------------------------------------------------------------

ICG EAST KENTUCKY, LLC

By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President, Secretary and Treasurer ICG
ILLINOIS, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President, Secretary and Treasurer ICG
EASTERN, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President, Secretary and Treasurer ICG
HAZARD, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President, Secretary and Treasurer ICG
KNOTT COUNTY, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President, Secretary and Treasurer ICG
EASTERN LAND, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Assistant Secretary

and Treasurer



--------------------------------------------------------------------------------

ICG HAZARD LAND, LLC

By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Assistant Secretary

and Treasurer

ICG TYGART VALLEY, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Assistant Secretary

and Treasurer

ANKER GROUP, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President and Treasurer SIMBA GROUP,
INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   President and Treasurer HUNTER RIDGE COAL
COMPANY (F/K/A ANKER ENERGY CORPORATION) By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

ANKER POWER SERVICES, INC. By:  

/s/ Oren Eugene Kitts

Name:   Oren Eugene Kitts Title:   President



--------------------------------------------------------------------------------

WHITE WOLF ENERGY, INC. (F/K/A ANKER VIRGINIA MINING COMPANY, INC.) By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

BRONCO MINING COMPANY, INC. By:  

/s/ Oren Eugene Kitts

Name:   Oren Eugene Kitts Title:   President HAWTHORNE COAL COMPANY, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

JULIANA MINING COMPANY, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President, Treasurer MARINE COAL SALES
COMPANY By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

WOLF RUN MINING COMPANY (F/K/A ANKER WEST VIRGINIA MINING COMPANY, INC.) By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

HEATHER GLEN RESOURCES, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Vice President and Treasurer VANTRANS, INC.
By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

VINDEX ENERGY CORPORATION By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

PATRIOT MINING COMPANY, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

MELROSE COAL COMPANY, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

UPSHUR PROPERTY, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary



--------------------------------------------------------------------------------

KING KNOB COAL CO., INC.

By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

NEW ALLEGHENY LAND HOLDING COMPANY, INC. By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:  

Vice President, Treasurer and

Assistant Secretary

ICG BECKLEY, LLC By:  

/s/ William D. Campbell

Name:   William D. Campbell Title:   Assistant Secretary